Citation Nr: 0609126	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis from January 24, 2001 to June 22, 
2005.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Boston, 
Massachusetts which granted service connection for asbestosis 
and assigned a 10 percent rating, effective January 24, 2001.  
The veteran continued his appeal for a higher rating.

In an October 2004 rating decision, the RO increased the 
veteran's disability rating to 30 percent, effective January 
24, 2001.  

In March 2005 the Board granted service connection for post-
traumatic stress disorder, and remanded the asbestosis claim 
to obtain additional records and examinations.

In a November 2005 rating decision, the Cleveland, Ohio, RO 
awarded the veteran a 100 percent disability rating for 
asbestosis, effective June 23, 2005 (the veteran continues to 
reside within the jurisdiction of the Boston RO).



FINDING OF FACT

For the period from January 24, 2001 to June 22, 2005 
pulmonary function testing showed forced vital capacity (FVC) 
of greater than 64 percent predicted, and diffusion lung 
capacity using the single breath method (DLCO (SB)) of 80 
percent of predicted; there is no evidence of exercise 
testing during this period but the veteran was found to have 
substantial limitation in activities; he did not have 
cardiorespiratory limitations.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent from 
January 24, 2001 to June 22, 2005, for asbestosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The June 2003 statement of the case, October 2004, and 
November 2005 supplemental statements of the case, and 
February 2001, January 2002, and February 2003 letters, gave 
the veteran notice of the evidence necessary to substantiate 
his claim on appeal.  

The evidence development letters dated in February 2001, 
January 2002, and February 2003 also advised the veteran of 
what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  The veteran was not 
explicitly told to submit all evidence in his possession.  
The June 2003 statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  

In Dingess the Court also held that once service connection 
is granted the claim is substantiated, and further notice as 
to the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Further, the RO discussed the effective date of the grant of 
service connection and the veteran's appeal rights in a 
letter informing him of the award of service connection for 
asbestosis in July 2002.  The veteran has not disputed the 
effective date and that question is not before the Board.  
The absence of notice regarding this element is not 
prejudicial to the issue being decided in this decision.

Upon receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran has been afforded necessary VA 
examinations.  38 U.S.C.A. § 5103A(b), (c).  The most recent 
VA examination in June 2005, did not contain all the findings 
asked for in the Board's remand.  Since, however, the RO 
granted a 100 percent rating effective the date of the 
examination, the veteran was not prejudiced.  Cf. Stegall v. 
West, 11 Vet App 268 (1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of VA outpatient treatment records 
dated from 1996 to 2005; report of VA examination conducted 
in 2002 and VA examination conducted by QTC Services in 2003; 
private medical records from Hampden County Medical Group and 
Mercy Hospital; and the veteran's contentions.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).   Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where the initial evaluation following the award of service 
connection is at issue, separate evaluations can be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).

The veteran's service-connected disability is rated using the 
criteria of Diagnostic Code 6833 for asbestosis.  From the 
period of January 24, 2001 to June 22, 2005 he was in receipt 
of a 30 percent rating, which requires:

Forced Vital Capacity (FVC) of 65- to 74-
percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56- 
to 65-percent predicted.

The next highest rating of 60 percent requires:

FVC of 50- to 64-percent predicted, or; 
DLCO (SB) of 40- to 55-percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation.

Finally, a 100 percent rating is warranted where:

FVC less than 50-percent predicted, or; 
DLCO (SB) less than 40-percent predicted, 
or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; 
corpulmonale or pulmonary hypertension, 
or; requires outpatient oxygen therapy.
38 C.F.R. § 4.97 (2005).

The above ratings are to be based on the medical evidence, 
including results of pulmonary function tests (PFTs).  In 
this case, the veteran has undergone several PFTs over the 
past few years, including upon formal VA examination and in 
the course of receiving treatment from Hampden County Medical 
Group.  The post- bronchodilator findings from these PFTs are 
used in determining the correct rating.   See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996).

The pulmonary function tests during the period at issue fail 
to establish FVC of 50 to 64 percent predicted post-
bronchodilation.  Rather, a private examination in December 
1999 revealed an FVC of 73 percent of predicted.  In April 
2002 and October 2003, VA pulmonary function testing showed a 
FVC of 75 and 66, respectively.  

Similarly, DLCO testing did not reveal findings needed for 
the next higher evaluation.  DLCO in December 1999, was 82 
percent of predicted.  In April 2002 it was 80 percent of 
predicted.  

Moreover, the veteran's most recent chest X-ray study in 
October 2003, showed no evidence of acute cardiopulmonary 
disease.  On the October 2003 VA examination, commented that 
the veteran did not appear to have any cardiac complications.  
While the veteran's exercise capacity was not specifically 
tested, an evaluation based on such testing would require 
cardiorespiratory limitations.  The October 2003 findings 
show that there were no such limitations.

The foregoing discussion should make clear that the veteran's 
disability did not meet or approximate the criteria for an 
evaluation in excess of 60 percent for the period from 
January 24, 2001 to June 22, 2005.

Under the provisions of 38 C.F.R. § 3.321 (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran had no periods of hospitalization.  
He is in his 80's and does not work.  Accordingly, the Board 
cannot find need for frequent periods of hospitalization or 
marked interference with current employment.  Referral for 
consideration of an extraschedular rating is not warranted.

There is no basis for a higher rating during the period from 
January 24, 2001 to June 22, 2005.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable, and the appeal is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis from January 24, 2001 to June 22, 2005 
is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


